

Exhibit 10.22
2013 Corporate Annual Grant Long-Term Incentive Program


Award Date:


March 15, 2013


Unit Allocation Ratio:


Wright Express
Job Category
PSUs
RSUs
All Levels
60%
40%
New Hire
varies
varies



PSU = Performance Based Restricted Stock Units
RSU = Restricted Stock Unit


Vesting Schedule:


The award vests at a rate of one third each year over a 3-year period beginning
on the first anniversary of the award date.


Performance-Based Restricted Stock Unit Calculations:


The number of PSUs vesting under this 2013 Corporate Annual Grant Program is
based on the following:


 
Payout %(1)(4)
Adjusted Net Income (40%) (2)
PPG Adj Revenue
(60%)(3)
 
 
Perf Level(3)
$(,000)
Perf Level(3)
$(,000)
Threshold
25%
80.0%
$
138,741


85.0%
$
630,500


 
50%
90.0%
$
156,084


92.5%
$
686,132


Target
100%
100.0%
$
173,426


100.0%
$
741,765


 
125%
103.5%
$
179,496


101.3%
$
751,037


Target/Max
150%
107.0%
$
185,566


102.5%
$
760,309


 
175%
110.5%
$
191,636


103.8%
$
769,581


Max
200%
114.0%
$
197,706


105.0%
$
778,853





(1)
Threshold ANI performance must be achieved for any PSUs to vest.



(2)
Adjusted Net Income means Adjusted Net Income as reported in the Corporation’s
Form 10-K filing reporting the Corporation’s results for the performance period
(the “10-K ANI”). Notwithstanding the foregoing,in order to determine the level
of performance for purposes of this Program, the Compensation Committee may
exercise discretion to reduce the 10K ANI by any or all of the following items
(if any): losses from discontinued operations, the cumulative effects of changes
in Generally Accepted Accounting Principles, any one-time charge or dilution
resulting from any acquisition or divestiture, the effect of changes to our
effective federal or state tax rates, extraordinary items of loss or expense,
and any other unusual or nonrecurring items of loss or expense, including
restructuring charges.



(3)
PPG Adjusted Revenue is reported 2013 Revenue adjusted for the difference
between reported 2013 PPG and Board-approved budgeted 2013 PPG of $ 3.50 US and
A$1.43 (per liter) Australian.



(4)
Shares granted are ratable between payout levels







